Citation Nr: 0939725	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from July 1953 until July 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The Veteran had also initiated an appeal on a claim of 
entitlement to service connection for tinnitus. However, he 
never perfected an appeal on that issue and, accordingly, it 
is not in appellate status.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Hearing loss was not demonstrated until many years 
following separation from active service; the weight of the 
competent and credible evidence does not show that the 
Veteran's currently diagnosed hearing loss is causally 
related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, a VCAA notice letter was sent to the Veteran in March 
2006,  That communication provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal. In September 2006, the Veteran was sent 
another letter which explained how VA establishes disability 
ratings and effective dates.  Thus, in the present case, 
complete notice was not issued prior to the adverse 
determination on appeal.  However, fully compliant notice was 
later issued in a September 2006 communication, and the claim 
was thereafter readjudicated in October 2006.  Accordingly, 
any timing deficiency here has been appropriately cured.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  

As noted above, the Veteran has been afforded VA examinations 
here.  Such examinations occurred in June 2006 and February 
2007.  However, in both cases, the examiners were unable to 
offer an opinion as to the etiology of the Veteran's hearing 
loss, stating that any answer would be speculative.  Thus, it 
must be considered whether VA continues to have a duty with 
respect to obtaining further opinion.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case there is no showing of in-service 
complaints or treatment for hearing loss, and separation 
examination was normal.  There were no post-service 
complaints or treatment for almost 50 years, nor did the 
earlier raise a claim for benefits as to his hearing loss 
disability.  Moreover, as will be explained in the analysis 
that follows, the Veteran's own statements of continuous 
symptomatology are not deemed credible.  Under these 
circumstances, it is not found that additional examination is 
necessary, even under the low threshold of McLendon.  
Moreover, it is again noted that two VA examiners, upon 
reviewing the claims file and performing objective 
audiometric evaluations, were not able to offer any opinion 
with respect to the etiology of the Veteran's hearing loss.  
Given that neither examiner could not speak to the question 
of etiology, it is unlikely that additional examination would 
serve any useful purpose, but rather would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly no further 
development is required in this regard.    

Further regarding the duty to assist, the Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, it is noted that 38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  The 
regulations provide that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, the Veteran contends that his current 
hearing loss is causally related to his active service.  In a 
January 2006 communication, the Veteran stated that he served 
in the Navy, was exposed to many loud gun noises and was in 
combat.  Additionally, the Veteran stated in a September 2006 
notice of disagreement that he was exposed to excessive noise 
on the USS Hanson, which had 5-inch guns.  He indicated that 
he was the chief loader of a 3-inch 50-millimeter gun, and 
that he worked without ear protection.  He further explained 
in his substantive appeal that he was exposed to extreme 
amounts of ear damaging noise due to his role as the first 
loader of such guns, which were fired for weeks in a row.  
The Veteran stated he noticed some hearing loss during active 
service, but did not report it due to a fear of demotion. The 
Veteran's DD-214 lists his occupation as a fireman marine, 
which is consistent with the noise exposure contended.

Based on all of the above, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are deemed credible and 
appear consistent with the circumstances of his service, as 
indicated in official military records.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

The service treatment records are silent as to any complaints 
of hearing loss.  Moreover, whispered voice testing performed 
at his enlistment and separation examinations showed 
clinically normal results. His July 1953 enlistment 
examination indicated 15/15 spoken and whispered voice 
findings.  Furthermore, test results from his separation 
examination in July 1957 also indicated normal spoken and 
whispered voice findings.  The Veteran also denied any ear 
trouble in reports of medical history completed in 
conjunction with those examinations.  

Following separation from active service, there is no showing 
of complaints or treatment for hearing loss until March 2006.  
At that time, audiometric testing showed impaired hearing for 
VA compensation purposes under 38 C.F.R. § 3.385 for both 
ears.

Thus, the evidence establishes current bilateral hearing loss 
disability.  However, the record does not support a grant of 
service connection for the disability.  Indeed, following 
separation from service in July 1957, there is no 
documentation of hearing loss until March 2006, over four 
decades later.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his observable hearing loss.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  In this manner, continuity 
of symptomatology may be established through the Veteran's 
own statements.  

In the present case, the hearing loss disability at issue is 
found to be capable of lay observation and thus the Veteran's 
statements of such symptoms constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
The Veteran stated that he had hearing loss in service and 
since that time.  However, the Veteran's separation 
examination in July 1957 showed objectively normal findings.  
The spoken and whispered voice tests resulted in a 15/15 
finding for both ears, which is considered normal.  At that 
time he also denied ear trouble.  Moreover, the post-service 
record fails to demonstrate any manifestations of hearing 
loss until many years after separation from active service, 
nor did he make any claim for benefits for these disorders 
prior to 2006.  In light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Similarly, his 
colleague's statements to the effect that he suffered hearing 
loss under similar circumstances to the Veteran are 
contradicted by the normal findings at service separation and 
the great length of time between the Veteran's time in 
service and his claim for benefits; they are, likewise, not 
credible.  Accordingly, continuity of symptomatology is not 
established by either the clinical evidence or the Veteran's 
own statements.  Moreover, no medical evidence of record 
causally relates the current hearing loss and tinnitus to 
active service, as will be discussed further below.

The VA examiner in June 2006 stated that he could not 
determine whether the Veteran's current bilateral hearing 
loss was due to his in-service acoustic trauma could not be 
determined.  It was noted that the Veteran had reported a 
history of occupational noise exposure, 3 years in aircraft 
manufacturing and 25 years as an iron worker.  The examiner 
indicated that he would have to resort to speculation to 
determine the cause of the hearing loss.  Additionally, a VA 
examiner conducted an audiometric examination in February 
2007 that confirmed bilateral sensorineural hearing loss.  
This examiner also noted that it was impossible to determine 
whether or not the hearing loss began due to military 
exposure 50 years ago without resorting to speculation, 
especially given the significant history of post-military 
noise exposure and the Veteran's age.  

Thus, two VA examiners, upon reviewing the claims file and 
performing objective audiometric evaluations, were not able 
to offer any opinion with respect to the etiology of the 
Veteran's hearing loss.  As such, their conclusions do not 
constitute positive or negative evidence with respect to the 
claim on appeal.  Therefore, no competent medical evidence of 
record causally relates the current bilateral hearing loss to 
active service.  

The Veteran himself believes that his current bilateral 
hearing loss is causally related to active service.  However, 
while able to report observable symptoms as discussed 
earlier, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to the complex and specialized question of medical 
causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In conclusion, despite the Veteran's in-service noise 
exposure, the evidence of record does not support the 
conclusion that his current hearing loss is causally related 
to such exposure.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


